Exhibit 10.1

NEW ENGLAND BANCSHARES, INC.

EMPLOYMENT AGREEMENT

(Messier)

THIS AGREEMENT (the “Agreement”) is hereby entered into as of November 21, 2006
by and between NEW ENGLAND BANCSHARES, INC., a Maryland corporation (the
“Company”) with its principal place of business at 855 Enfield Street, Enfield,
Connecticut 06082, and ROBERT L. MESSIER, JR. (“Executive”). This Agreement will
be effective as of the consummation of the transaction contemplated in the
Agreement and Plan of Merger by and between New England Bancshares, Inc., New
England Bancshares Acquisition, Inc. and First Valley Bancorp, Inc. dated
November 21, 2006 (the “Merger”). References to the “Bank” herein shall mean
VALLEY BANK.

W I T N E S S E T H

WHEREAS, Executive serves in a position of substantial responsibility;

WHEREAS, the Company wishes to assure the services of Executive for the period
provided in this Agreement; and

WHEREAS, Executive is willing to serve in the employ of the Company on a
full-time basis for said period.

WHEREAS, Executive acknowledges upon execution of this Agreement and
consummation of the Merger, he will not be entitled to any benefits provided for
under the Change in Control Agreement by and between Valley Bank and Executive
dated October 1, 2004 and the Employment Agreement by and between Valley Bank
and Executive dated July 1, 2004 and subsequently amended on November 1, 2004.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. Employment. Executive is employed as the President of the Company. Executive
shall perform all duties and shall have all powers which are commonly incident
to the office of the President of the Company or which, consistent with the
office, are delegated to him by the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company. During the term of this
Agreement, Executive also agrees to serve as Chief Executive Officer of the Bank
and carry out such duties and responsibilities reasonably appropriate to that
office.

2. Location and Facilities. The Executive will be furnished with the working
facilities and staff customary for executive officers with the title and duties
set forth in Section 1 and as are necessary for him to perform his duties. The
location of such facilities and staff shall be at the executive offices of
Valley Bank, or at such other site or sites customary for such offices.



--------------------------------------------------------------------------------

3. Term. This Agreement shall terminate on October 1, 2008, unless terminated
sooner under Section 12 of this Agreement.

4. Base Compensation.

 

  a. The Company agrees to pay the Executive during the term of this Agreement a
base salary at the rate of $180,000 per year, payable in accordance with
customary payroll practices.

 

  b. The Board shall review annually the rate of the Executive’s base salary
based upon factors they deem relevant, and may maintain or increase his salary,
provided that no such action shall reduce the rate of salary below the rate in
effect on the Effective Date.

 

  c. In the absence of action by the Board, the Executive shall continue to
receive salary at the annual rate specified on the Effective Date or, if another
rate has been established under the provisions of this Section 4, the rate last
properly established by action of the Board under the provisions of this
Section 4.

5. Bonuses. The Executive shall be entitled to participate in discretionary
bonuses or other incentive compensation programs that the Company may award from
time to time to senior management employees pursuant to bonus plans of the
Company and its subsidiaries or otherwise.

6. Benefit Plans. The Executive shall be entitled to participate in such life
insurance, medical, dental, pension, profit sharing, retirement and stock-based
compensation plans and other programs and arrangements as may be approved from
time to time by the Company and the Bank for the benefit of their employees.

7. Vacation and Leave.

 

  a. The Executive shall be entitled to five (5) weeks vacation and other leave
in accordance with the Bank policy for senior executives, or otherwise as
approved by the Board of Directors of the Company.

 

  b. In addition to paid vacation and other leave, the Executive shall be
entitled, without loss of pay, to absent himself voluntarily from the
performance of his employment for such additional periods of time and for such
valid and legitimate reasons as the Board of Directors of the Company may in its
discretion determine. Further, the Board or the Board of Directors of the
Company may grant to the Executive a leave or leaves of absence, with or without
pay, at such time or times and upon such terms and conditions as the boards in
their discretion may determine.

 

2



--------------------------------------------------------------------------------

8. Expense Payments and Reimbursements. The Executive shall be reimbursed for
all reasonable out-of-pocket business expenses that he shall incur in connection
with his services under this Agreement upon substantiation of such expenses in
accordance with applicable policies of the Company or the Bank (as applicable).

9. Automobile. During the term of this Agreement, the Executive shall be
entitled to use of a Bank-owned automobile. Executive shall comply with
reasonable reporting and expense limitations on the use of such automobile as
may be established by the Company or the Bank from time to time, and the Company
or the Bank shall annually include on Executive’s Form W-2 any amount of income
attributable to Executive’s personal use of such automobile.

10. Other Fringe Benefits.

 

  a. The Bank shall provide Executive with a supplemental executive retirement
agreement which will provide the Executive, or in the event of his death,
Executive’s spouse, an annual retirement benefit. The terms and conditions of
Executive’s supplemental retirement benefit are set forth in a separate
agreement approved by the Board of Directors on October 23, 2006.

 

  b. The Bank shall pay Executive’s annual dues for Chippanee Golf Club.

 

  c. The Bank shall continue to maintain key man life insurance coverage of
$400,000 on Executive.

11. Loyalty and Confidentiality.

 

  a. During the term of this Agreement, Executive shall: (i) devote all his
time, attention, skill, and efforts to the faithful performance of his duties
hereunder; provided, however, that from time to time, Executive may serve on the
boards of directors of, and hold any other offices or positions in, companies or
organizations which will not present any conflict of interest with the Company
or any of its subsidiaries or affiliates, unfavorably affect the performance of
Executive’s duties pursuant to this Agreement, or violate any applicable statute
or regulation and (ii) not engage in any business or activity contrary to the
business affairs or interests of the Company, the Bank or Enfield Federal
Savings and Loan Association.

 

  b. Nothing contained in this Agreement shall prevent or limit Executive’s
right to invest in the capital stock or other securities of any business
dissimilar from that of the Company, or, solely as a passive, minority investor,
in any business.

 

  c. Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Company and its
subsidiaries, the names or addresses of any of its borrowers, depositors and
other customers;

 

3



--------------------------------------------------------------------------------

any information concerning or obtained from such customers; and any other
information concerning the Company and its subsidiaries to which he may be
exposed during the course of his employment with the Company and the Bank. The
Executive further agrees that, unless required by law or specifically permitted
by the Board in writing, he will not disclose to any person or entity, either
during or subsequent to his employment, any of the above-mentioned information
which is not generally known to the public, nor shall he employ such information
in any way other than for the benefit of the Company and its subsidiaries.

12. Termination and Termination Pay. Executive’s employment under this Agreement
may be terminated in the following circumstances:

 

  a. Death or Disability. Executive’s employment under this Agreement shall
terminate upon his death or termination of employment due to Disability during
the term of this Agreement. Upon Executive’s death, his estate shall be entitled
to receive the compensation due to the Executive through the last day of the
calendar month in which his death occurred plus, the supplemental retirement
benefit provided under Section 10(a) of this Agreement. Executive’s employment
under this Agreement shall also terminate if the Board determines Executive has
a Disability as (defined herein). Upon termination of his employment due to
Disability, Executive will be entitled to receive his base salary and benefits
provided for in Section 6 of this Agreement through the end of the month in
which his employment was terminated, plus the supplemental retirement benefit
set forth in Section 10 of this Agreement. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform his duties under this Agreement and that
results in Executive becoming eligible for long-term disability benefits under
any long-term disability plans of the Bank (or, if there are no such plans in
effect, that impairs Executive’s ability to substantially perform his duties
under this Agreement for a period of one hundred eighty (180) consecutive days).
The Board shall determine whether or not Executive is and continues to be
permanently disabled for purposes of this Agreement in good faith, based upon
competent medical advice and other factors that they reasonably believe to be
relevant. As a condition to any benefits, the Board may require Executive to
submit to such physical or mental evaluations and tests as it deems reasonably
appropriate.

 

  b. Retirement. This Agreement shall be terminated upon Executive’s retirement
under the retirement benefit plan or plans in which he participates pursuant to
Section 6 of this Agreement or otherwise. Upon his retirement, he shall be
entitled to the retirement benefit set forth in Section 10(a) of this Agreement.

 

4



--------------------------------------------------------------------------------

  c. Termination for Cause.

 

  i. The Board may, by written notice to the Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time,
for “Cause”. The Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause. Termination for “Cause”
shall mean termination because of, in the good faith determination of the Board,
Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform stated duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Company and its subsidiaries any felony conviction, any violation of law
involving moral turpitude or any violation of a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  ii. Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Company unless there shall have been delivered to
Executive a copy of a resolution duly adopted at a meeting of such board where
in the good faith opinion of the Board, Executive was guilty of the conduct
described above and specifying the particulars thereof.

 

  d. Voluntary Termination by Executive. In addition to his other rights to
terminate under this Agreement, Executive may voluntarily terminate employment
during the term of this Agreement upon at least sixty (60) days prior written
notice to the Boards, in which case Executive shall receive only his
compensation, vested rights and employee benefits up to the date of his
termination.

 

5



--------------------------------------------------------------------------------

  e. Without Cause.

 

  i. In addition to termination pursuant to Sections 12(a) through 12(d) the
Board, may, by written notice to Executive, immediately terminate his employment
at any time for a reason other than Cause (a termination “Without Cause”).

 

  ii. In the event of termination under this Section 12(e), Executive shall be
entitled to receive his base salary for the remaining term of the Agreement paid
in one lump sum within ten (10) calendar days of such termination. In addition,
Executive shall be entitled to receive health insurance coverage similar to the
health insurance coverage he received prior to his termination date for a period
equal to the earlier of: his death or the remaining term of the Agreement. To
the extent the Company cannot provide Executive with health insurance coverage
under its health insurance plan or a plan of its subsidiaries, the Company will
enter into an alternative arrangement to provide the Executive with comparable
health care coverage.

 

  f. Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything herein to the contrary, following a termination by the
Company, the Bank or Executive pursuant to Sections 12(d) or (e):

 

  i. Executive’s obligations under Section 11(c) of this Agreement will continue
in effect; and

 

  ii. During the period ending on the first anniversary of such termination, the
Executive shall not serve as an officer, director or employee of any bank
holding company, bank, savings bank, commercial bank, savings and loan holding
company, or mortgage company (any of which, a “Financial Institution”) which
Financial Institution offers products or services competing with those offered
by the Bank or Enfield Federal Savings and Loan Association from any office
within twenty (20) miles from the main office or any branch of the Bank and
shall not interfere with the relationship of the Company, Enfield Federal
Savings and Loan Association and the Bank and any of its employees, agents, or
representatives.

13. Effective Time Payment/Representation.

 

  a. As of the effective time of the Merger (“Effective Time”), subject to
paragraph (b) of this Section 13, the Company shall pay Executive (or direct the
Bank to pay the Executive) a lump sum payment in cash in the amount set forth on
Exhibit A (the “Effective Time Payment”). Said amount shall be in consideration
for the

 

6



--------------------------------------------------------------------------------

termination of Executive’s Employment Agreement with the Bank dated July 1, 2004
and subsequently amended on November 1, 2004 and for the termination of
Executive’s Change in Control Agreement with the Bank dated October 1, 2004. For
the avoidance of doubt, and notwithstanding anything herein to the contrary, the
Effective Time Payment shall not be taken into account in computing any benefits
under any plan, program or arrangement of the Company or any of its affiliates
or subsidiaries.

 

  b. The Company and/or the Bank will withhold and deposit all federal, state
and local income and employment taxes that are owed with respect to all amounts
paid or benefits provided to or for Executive by the Company, the Bank or any
affiliate pursuant to this Agreement. Executive, the Company and the Bank agree
that none of the payments and benefits payable or provided to Executive or for
Executive’s benefit in connection with the Merger, or otherwise, will constitute
“excess parachute payment” within the meaning of Section 280G of the Code. In
the event that any amounts payable or benefits provided hereunder become subject
to the excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended, such amounts and benefits shall be treated in the manner set forth
under Section 16 of this Agreement. Executive hereby agrees to report any
amounts paid or benefits provided under this Agreement for purposes of Federal,
state and local income, employment and excise taxes and that Executive shall
cooperate with the Bank and the Company in good faith in connection with any
valuation of the restrictions and obligations under this Agreement.

14. Indemnification and Liability Insurance. Subject to, and limited by
Section 27 of this Agreement, the Company shall provide the following:

 

  a. Indemnification. The Company agrees to indemnify the Executive (and his
heirs, executors, and administrators), and to advance expenses related thereto,
to the fullest extent permitted under applicable law and regulations against any
and all expenses and liabilities reasonably incurred by him in connection with
or arising out of any action, suit, or proceeding in which he may be involved by
reason of his having been a director or Executive of the Company, the Bank or
any of their subsidiaries (whether or not he continues to be a director or
Executive at the time of incurring any such expenses or liabilities) such
expenses and liabilities to include, but not be limited to, judgments, court
costs, and attorney’s fees and the cost of reasonable settlements, such
settlements to be approved by the Board, if such action is brought against the
Executive in his capacity as an Executive or director of the Company or any of
its subsidiaries. Indemnification for expense shall not extend to matters for
which the Executive has been terminated for Cause. Nothing contained herein
shall be deemed to provide indemnification prohibited by applicable law or
regulation. Notwithstanding anything herein to the contrary, the obligations of
this Section 14 shall survive the term of this Agreement by a period of six
(6) years.

 

7



--------------------------------------------------------------------------------

  b. Insurance. During the period in which indemnification of the Executive is
required under this Section, the Company shall provide the Executive (and his
heirs, executors, and administrators) with coverage under a directors’ and
Executives’ liability policy at the expense of the Company, at least equivalent
to such coverage provided to directors and senior Executives of the Company.

15. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
shall reimburse the Executive for all reasonable out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by the
Executive in connection with successful enforcement by the Executive of the
obligations of the Company to the Executive under this Agreement. Successful
enforcement shall mean the grant of an award of money or the requirement that
the Company take some action specified by this Agreement: (i) as a result of
court order; or (ii) otherwise by the Company following an initial failure of
the Company to pay such money or take such action promptly after written demand
therefor from the Executive stating the reason that such money or action was due
under this Agreement at or prior to the time of such demand.

16. Limitation of Benefits under Certain Circumstances. If the payments and
benefits pursuant to Section 13 of this Agreement, either alone or together with
other payments and benefits which the Executive has the right to receive from
the Company, would constitute a “parachute payment” under Section 280G of the
Code, the payments and benefits pursuant to Section 13 shall be reduced or
revised, in the manner determined by the Executive, by the amount, if any, which
is the minimum necessary to result in no portion of the payments and benefits
under Section 13 being non-deductible to the Company pursuant to Section 280G of
the Code and subject to the excise tax imposed under Section 4999 of the Code.
The determination of any reduction in the payments and benefits to be made
pursuant to Section 13 shall be based upon the opinion of the Company’s
independent public accountants and paid for by the Company. In the event that
the Company and/or the Executive do not agree with the opinion of such counsel,
(i) the Company shall pay to the Executive the maximum amount of payments and
benefits pursuant to Section 13, as selected by the Executive, which such
opinion indicates there is a high probability of such payments and benefits
being deductible to the Company and not subject to the imposition of the excise
tax imposed under Section 4999 of the Code and (ii) the Company may request, and
the Executive shall have the right to demand that they request, a ruling from
the IRS as to whether the disputed payments and benefits pursuant to Section 13
have such consequences. Any such request for a ruling from the IRS shall be
promptly prepared and filed by the Company, but in no event later than thirty
(30) days from the date of the opinion of counsel referred to above, and shall
be subject to the Executive’s approval prior to filing, which shall not be
unreasonably withheld. The Company and the Executive agree to be bound by any
ruling received from the IRS and to make appropriate payments to each other to
reflect any such rulings, together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

 

8



--------------------------------------------------------------------------------

17. Injunctive Relief. If there is a breach or threatened breach of
Section 12(f) of this Agreement or the prohibitions upon disclosure contained in
Section 11(c) of this Agreement, the parties agree that there is no adequate
remedy at law for such breach, and that the Company shall be entitled to
injunctive relief restraining the Executive from such breach or threatened
breach, but such relief shall not be the exclusive remedy hereunder for such
breach. The parties hereto likewise agree that the Executive, without
limitation, shall be entitled to injunctive relief to enforce the obligations of
the Company under this Agreement.

18. Successors and Assigns.

 

  a. This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company.

 

  b. Since the Company is contracting for the unique and personal skills of
Executive, Executive shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Company.

19. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Executive in any subsequent employment.

20. Notices. All notices, requests, demands and other communications in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Association at their principal business offices and to
Executive at his home address as maintained in the records of the Company.

21. No Plan Created by this Agreement. Executive and the Company expressly
declare and agree that this Agreement was negotiated among them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
or any other law or regulation, and each party expressly waives any right to
assert the contrary. Any assertion in any judicial or administrative filing,
hearing, or process that such a plan was so created by this Agreement shall be
deemed a material breach of this Agreement by the party making such an
assertion.

22. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

 

9



--------------------------------------------------------------------------------

23. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of Maryland shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance or otherwise.

24. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

25. Headings. Headings contained herein are for convenience of reference only.

26. Termination of Prior Agreements; Agreement to Remain Employed Through
Effective Time. This Agreement, together with any understanding or modifications
thereof as agreed to in writing by the parties, shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
other than written agreements with respect to specific plans, programs or
arrangements described in Sections 5, 6 and 7 and supersedes and replaces in its
entirety the change in control agreement entered into between the Bank and
Executive on October 1, 2004 and the employment agreement entered into between
the Bank and Executive dated July 1, 2004 and subsequently amended on
November 1, 2004. Further, in consideration of the benefits conferred upon
Executive pursuant to this Agreement, Executive hereby agrees not to terminate
his employment with Valley Bank or any of its affiliates prior to the Effective
Time.

27. Required Provisions. In the event any of the foregoing provisions of this
Section 27 are in conflict with the terms of this Agreement, this Section 27
shall prevail.

 

  a. If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. §1813(x)(1) all obligations of the Bank under
this contract shall terminate as of the date of default, but this paragraph
shall not affect any vested rights of the contracting parties.

 

  b. Any payments made to Executive pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

  c. Notwithstanding anything in this Agreement to the contrary, if the Company
or the Bank in good faith determines that amounts that, as of the effective date
of the Executive’s termination of employment are or may become payable to the
Executive upon termination of his employment hereunder are required to be
suspended or delayed for six (6) months in order to satisfy the requirements of
Section 409A of the Internal Revenue Code, then the Company or the Bank will so
advise the Executive, and any such payments shall be suspended and accrued for
six months, whereupon they shall be paid to the Executive in a lump sum
(together with interest thereon at the then-prevailing prime rate).

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Attest:     NEW ENGLAND BANCSHARES, INC.

 

    By:  

 

      On behalf of the Board of Directors Witness:     EXECUTIVE

 

   

 

    Robert L. Messier

 

11



--------------------------------------------------------------------------------

Exhibit A

Executive shall be entitled to cash payment equal to the lesser of: (i) three
(3) times the Executive’s “base amount” as defined under Section 280G (b)(3) of
the Internal Revenue Code, less one (1) dollar, or (ii) $440,000. Seven calendar
days prior to the Effective Time of the Merger, the Bank shall provide the
Company with all necessary documentation to determine the exact payment amount
for purposes of this Exhibit A.